 Case 1:17-cv-12473-NMG Document 110 Filed 02/11/19 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS



COMPLAINT OF WOODS HOLE,                         CIVIL ACTION
MARTHA’S VINEYARD AND                            NO.: 17-12473-NMG
NANTUCKET STEAMSHIP
AUTHORITY FOR EXONERATION
FROM AND/OR LIMITATION OF                        IN ADMIRALTY
LIABILITY, CIVIL AND
MARITIME


 PLAINTIFF’S PARTIALLY ASSENTED TO STATUS REPORT CONCERNING
   HMS CONSULTING SUBPOENA RESPONSE AND CONFIDENTIALITY

        Now comes the plaintiff, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned

civil action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Status Report pursuant to the Court’s January 30, 3019 Order.

       At the present time, the parties have not yet reached a final Confidentiality

Agreement, but negotiations have moved forward. Plaintiff requests an extension until

March 1, 2019 to negotiate a Confidentiality Agreement. Good cause exists to extend the

time period to come to an agreement for the following reasons:

       1. Plaintiff forwarded a proposed Confidentiality Agreement to counsel for all

           claimants on January 28, 2019.

       2. Plaintiff did not receive any response to the proposed Confidentiality

           Agreement from any Claimant until Friday, February 8, 2019.

       3. Many of the HMS Consulting documents produced in response to the

           subpoena were corrupted files and the undersigned was delayed in reviewing
Case 1:17-cv-12473-NMG Document 110 Filed 02/11/19 Page 2 of 4
                                          2


       those materials until the electronic corruption was remedied by staff on

       Thursday, February 7, 2019.

    4. HMS Consulting did not bate stamp or otherwise organize its response to the

       subpoena and all documents were provided in purely electronic format. To

       identify with specificity which documents Plaintiff intended to mark as

       confidential, the voluminous file had to be properly organized and bate

       stamped, which was not completed until Thursday February 7, 2019.

    5. The undersigned was unavailable to review the files on February 7, 2019, as

       he was in New York City taking a deposition in another matter.

    6. Plaintiff’s counsel has marked with specificity the documents he will

       recommend to claim as confidential. Plaintiff’s counsel will be reviewing

       these documents with his client this week and expects to provide these

       materials to counsel for all Claimants by the end of this week.

    7. Based on the response to Plaintiff’s proposed Confidentiality Agreement, it

       appears that with more time the parties are very likely to reach an agreement

       on most, if not all, points.

    8. The undersigned will be unavailable during the week of February 18, 2019,

       and it is anticipated that this is the case for many other counsel, as this is a

       school vacation week in Massachusetts public schools.

    9. Plaintiff has received no objection from any Claimant as to the proposed

       extension. The following 14 of 17 Claimants have assented to the foregoing

       extension requested:
 Case 1:17-cv-12473-NMG Document 110 Filed 02/11/19 Page 3 of 4
                                            3


           Finty Barton
           John Barton
           Michelle Barton
           Tye Barton
           Alicia Briscoe
           John Cadoret
           Kathleen Cadoret
           Erin Dancik
           Joan DeLorenzo
           Joseph DeLorenzo
           Marisa Green
           Michael Green
           Matthew Martin
           United States of America


       WHEREFORE, the Plaintiff respectfully prays that the Honorable Court continue

its interim Order granting Plaintiff’s Motion for Protective Order and grant an extension

until March 1, 2019 to negotiate and file a Confidentiality Agreement.




                                                    By its attorneys,

                                                    CLINTON & MUZYKA, P.C.

                                                    /s/ Olaf Aprans
                                                    ___________________________
                                                    Thomas J. Muzyka
                                                    BBO NO: 365540
                                                    Olaf Aprans
                                                    BBO NO: 670434
                                                    88 Black Falcon Avenue
                                                    Suite 200
                                                    Boston, MA 02210
                                                    (617) 723-9165
                                                    Fax#: (617) 720-3489
                                                    Email: oaprans@clinmuzyka.com
 Case 1:17-cv-12473-NMG Document 110 Filed 02/11/19 Page 4 of 4
                                              4




                              CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non
registered participants on February 11, 2019.


                                                       /s/ Olaf Aprans
                                                       _______________________
                                                       Olaf Aprans
